DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 3/28/2022. Claims 1 through 15 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see pages 9-10 of 15, filed 3/28/2022, with respect to Claim and Specification Objections have been fully considered and are persuasive.  All previous Objections have been withdrawn. 
The Applicant has only addressed 2 of the 3 issues involving 35 U.S.C. § 112(b) rejections, therefore claim 4 and claims dependent upon claim 4 are still rejected under 35 U.S.C. § 112(b), see the rejection detailed below.
Applicant’s amendments, see page 10 of 15, filed 3/28/2022, with respect to 35 U.S.C. § 112(f), structure in the form of “at least one processor” has been provided to the various “units”, therefore 112(f) is no longer invoked.  Previously, the “sound wave control unit”, “information acquisition unit”, “determination unit”, “control unit”, and “warning processing unit” were interpreted as CPUs.  The “distance measuring unit” was interpreted as a sonar sensor or an ultrasonic detector, but is now also to be interpreted as “at least one processor”, as well.

Response to Arguments
Applicant’s arguments, see page 12 of 15, filed 3/28/2022, with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8, and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 states “…a map indicating a relation between the predetermined distance or more from the vehicle on the frozen road surface and…” which is unclear because the relation to a predetermined distance is not detailed.  The Examiner will interpret the claim as “…a map indicating a relation between the predetermined distance or more from the vehicle on the frozen road surface to the object and…”
Claims 8 and 13 are also rejected for being dependent upon a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US-2018/0203443; already of record) in view of QI LI (CN-101532873; citations based on attached translation) and further in view of Choi et al. (US-2017/0168147; hereinafter Choi; already of record).
Regarding claim 1, Newman discloses a driving assistance apparatus (see Newman at least Abs) comprising: 
at least one processor (see Newman at least [0041]) configured to implement:
a sound wave control unit acquiring information of a reflected wave (see Newman at least [0041] and Fig 2; ultrasonic sensor receiver 328, including at least one processor) from a distance measuring unit, the distance measuring unit transmitting a sound wave towards a travelling direction of a vehicle and receiving the reflected wave of the sound wave reflected from an object (see Newman at least [0041] and Fig 2; ultrasonic sensor transmitter 328, including at least one processor); 
an information acquisition unit acquiring temperature information in surroundings of the vehicle (see Newman at least [0043]-[0044] infrared sensor 336, including sensor processor 340); and 
a determination unit determining that a road surface in the travelling direction of the vehicle is a frozen road surface (see Newman at least [0102], [0104], and [0044] where environmental information such as an icy road condition can be detected by sensors included with the vehicle, processed by at least one sensor processor 340) … 
However, Newman does not explicitly disclose the following:
…by determining that the distance measuring unit receives the reflected wave including a signal strength equal to or greater than a predetermined value from a predetermined distance or more, based on the information of the reflected wave in a state where a temperature based on the temperature information is smaller than a predetermined temperature.
QI LI, in the same field of endeavor, teaches 
…by determining that the distance measuring unit receives the reflected wave including a signal strength equal to or greater than a predetermined value … based on the information of the reflected wave in a state where a temperature based on the temperature information is smaller than a predetermined temperature (see QI LI at least [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus as disclosed by Newman with predetermined value to compare a received wave against, along with temperature monitoring as taught by QI LI to provide indication of a frozen road surface, both dependent upon temperature and reflected wave signal being below and above corresponding threshold values (see QI LI at least [0007]-[0008]).
Neither Newman nor QI LI explicitly disclose or teach …a signal … from a predetermined distance or more…
Choi, in the same field of endeavor, teaches …a signal … from a predetermined distance or more (see Choi at least [0030]-[0033])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus as taught by Newman in view of QI LI with a direct relation between a signal strength and a distance as taught by Choi so that sound waves reflected over a longer distance and exposed to inclement temperatures can still be accurately received and analyzed by a sensor (see Choi at least [0009]-[0010]).
Regarding claim 2, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 1, wherein the determination unit includes a determination threshold value (see Choi at least [0030] where a reflected wave with a signal strength equal to or greater than a predetermined value is received at least once) for determining that the road surface in the travelling direction of the vehicle is the frozen road surface (see Newman at least [0102] and [0104] where sensors are used to determine a frozen road surface) in a case where a frequency of receiving the reflected wave, including the signal strength equal to or greater than the predetermined value, is equal to or greater than a predetermined number of times (see Choi at least [0030] where a reflected wave with a signal strength equal to or greater than a predetermined value is received at least once).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the driving assistance apparatus as taught by Newman in view of QI LI and Choi with a determination threshold value as taught by Choi to allow only the desirable sound waves to be detected by a sensor and prevent noise from skewing data (see Choi at least [0009]-[0010]).
Regarding claim 4, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 1, wherein the determination unit determines whether or not the road surface in the travelling direction of the vehicle is the frozen road surface based on a map indicating a relation between the predetermined distance or more from the vehicle on the frozen road surface and a crest value indicating the signal strength of the reflected wave (see Choi at least [0030]-[0033] and [0073]-[0074] where a reference signal is determined as a threshold to prevent signals, such as noise, from skewing data.  However, since longer distances and weather conditions can both dampen the amplitude of a sound wave, different sound absorption coefficients are provided to maintain the accuracy of readings, such that waves reflected from a longer distance are still detected accurately by the threshold value.  By incorporating the sound absorption coefficients, signals that surpass the threshold may accurately represent the corresponding distance that is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the driving assistance apparatus as taught by Newman in view of QI LI and Choi with a direct relation between a signal strength and a distance as taught by Choi so that sound waves reflected over a longer distance can still be accurately received and analyzed by a sensor (see Choi at least [0009]-[0010]).
Regarding claim 5, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 1, further comprising a control unit starting performing a braking control at a position with a second braking distance which is longer than a first braking distance specified for a non-frozen road surface in a case where the road surface in the travelling direction of the vehicle is the frozen road surface, so that a contact between the vehicle travelling towards the object positioned in the travelling direction of the vehicle and the object is avoidable (see Newman at least [0111]-[0112] and [0144] where a vehicle’s braking distance is increased upon detection of exterior environmental information, such as ice on a road).
Regarding claim 6, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 2.  Newman additionally discloses the analogous material of claim 5 and is rejected for similar reasons.
Regarding claim 8, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 4.  Newman additionally discloses the analogous material of claim 5 and is rejected for similar reasons.
Regarding claim 10, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 1, wherein the sound wave control unit acquires the information of the reflected wave from the distance measuring unit which is provided at the vehicle, the distance measuring unit being configured to transmit the sound wave in parallel to the travelling direction of the vehicle (see Newman at least [0032] which describes the ultrasonic sensors as detecting targets in front of the vehicle).
Regarding claim 11, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 2.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 13, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 4.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 14, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 5.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 15, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 1, further comprising a warning processing unit performing a warning processing in a case where the road surface in the travelling direction of the vehicle is determined to be the frozen road surface (see Newman at least [0071], [0080], and [0044] which describes a manager that shares information stored in the vehicle database with a vehicle occupant. Sensor data, such as information pertaining to ice on a road, is included in database information and processed by at least one sensor processor 340).

Claims 3, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Langona and Choi, as applied to claim 2 above, and further in view of Kim et al. (US-2018/0052457; hereinafter Kim; already of record).
Regarding claim 3, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 2, wherein … depending on a speed of the vehicle at a time the determination unit performs a determination (see Newman at least [0102], [0104], [0038], and [0044] where information from one or more sensors is used to determine information regarding the environment, such as a frozen road).
However, neither Newman nor QI LI nor Choi disclose or teach …the determination threshold value is changed depending on a speed of the vehicle…
Kim, in the same field of endeavor, teaches …the determination threshold value is changed depending on a speed of the vehicle (see Kim at least [0081] and [0094] which describe the adjustment of a detection threshold when a vehicle speed is high compared to when a vehicle speed is low.  The amount of data taken in by the vehicle sensors is directly affected by the threshold value set)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination unit as taught by Newman, QI LI, and Choi with a speed-sensitive threshold value as taught by Kim to allow for the appropriate amount of data to be observed relative to the rate at which a sensor may pass by data points (see Kim at least [0016]-[0018]).
Regarding claim 7, Newman in view of QI LI and Choi and further in view of Kim teach the driving assistance apparatus according to claim 3.  Newman additionally discloses the analogous material of claim 5 and is rejected for similar reasons.
Regarding claim 12, Newman in view of QI LI and Choi and further in view of Kim teach the driving assistance apparatus according to claim 3.  Newman additionally discloses the analogous material of claim 10 and is rejected for similar reasons.
Regarding claim 9, Newman in view of QI LI and further in view of Choi teach the driving assistance apparatus according to claim 5.  
However, neither Newman nor QI LI nor Choi teach the braking control is performed on a basis of a required braking distance that is determined beforehand depending on a vehicle speed of the vehicle.
Kim, in the same field of endeavor, teaches the braking control is performed on a basis of a required braking distance that is determined beforehand depending on a vehicle speed of the vehicle (see Kim at least [0104] and Figs 6A-6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance apparatus as taught by Newman, QI LI, and Choi with braking control based upon a vehicle’s speed as taught by Kim for the safe control of a vehicle (see Kim at least [0010]-[0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/14/2022